Citation Nr: 1734008	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right upper extremity peripheral neuropathy prior to February 13, 2015, in excess of 20 percent from February 13, 2015 to November 9, 2016, and in excess of 30 percent thereafter.  

2.  Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to February 13, 2015, in excess of 20 percent thereafter.  

3.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to November 9, 2016, in excess of 20 percent thereafter.  

4.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to November 9, 2016, in excess of 20 percent thereafter.  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 until October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before a Veterans Law Judge in September 2011.  However, the Veterans Law Judge who conducted the September 2011 hearing is no longer employed by the Board.  Under 38 C.F.R. § 19.3(b), this appeal may be reassigned to another Veterans Law Judge for a decision.  A transcript of the hearing has been associated with the record.

The Board remanded this claim in July 2012 and September 2016.  The claim has since returned for further appellate consideration.



FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  Prior to November 9, 2016, the Veteran's bilateral upper extremity peripheral neuropathy demonstrated mild incomplete paralysis.  

3.  From November 9, 2016, his bilateral upper extremity peripheral neuropathy demonstrated moderate incomplete paralysis.

4.  Prior to November 9, 2016, the Veteran's bilateral lower extremity demonstrated mild incomplete paralysis.

5.  From November 9, 2016, his bilateral lower extremity peripheral neuropathy demonstrated moderate incomplete paralysis.

6.  Resolving of all doubt in the Veteran's favor, from July 14, 2011, he has been incapable of obtaining and maintaining substantially gainful employment due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Prior to February 13, 2015, the criteria for a rating in excess of 10 percent for a right upper extremity disability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8515 (2016).

2.  From February 13, 2015 to November 9, 2016, the criteria for rating in excess of 20 percent for a right upper extremity disability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8514 (2016).

3.  From November 9, 2016, the criteria for a rating in excess of 30 percent, for a right upper extremity disability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8514 (2016).

4.  Prior to February 13, 2015, the criteria for a rating in excess of 10 percent, for a left upper extremity disability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8515 (2016).

5.  From February 13, 2015, the criteria for a rating in excess of 20 percent rating, for a left upper extremity disability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8514 (2016).

6.  Prior to November 9, 2016, the criteria for a rating in excess of 10 percent for a right lower extremity disability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8621 (2016).

7.  From November 9, 2016, the criteria for a rating in excess of 20 percent rating, for a right lower extremity disability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8521 (2016).

8.  Prior to November 9, 2016, the criteria for a rating in excess of 10 percent for a left lower extremity disability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8621 (2016).

9.  From November 9, 2016, the criteria for a rating in excess of 20 percent, for a left lower extremity disability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8621 (2016).

10.  From July 14, 2011, the criteria for establishing a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A.  Upper Extremities

The Veteran contends that his hands were constantly asleep, lacked strength and that he experienced severe pain in them at night.  See September 2011 hearing transcript.  

DC 8514 provides that mild incomplete paralysis warrants a 20 percent rating; moderate warrants a 30 percent rating for a dominant extremity and a 20 percent rating for a non-dominant extremity; and severe incomplete paralysis warrants a 50 percent rating for a dominant extremity and a 40 percent rating for a non-dominant extremity.  Complete paralysis warrants a 70 percent rating for a dominant extremity and a 60 percent rating for a non-dominant extremity.  This is shown when a drop of hands and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; can not extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  See 38 C.F.R. § 4.124a, DC 8514.  

DC 8515 provides that mild incomplete paralysis warrants a 10 percent rating; moderate warrants a 30 percent rating for a dominant extremity and a 20 percent rating for a non-dominant extremity; and severe incomplete paralysis warrants a 50 percent rating for a dominant extremity and a 40 percent rating for a non-dominant extremity.  Complete paralysis warrants a 70 percent rating for a dominant extremity and a 60 percent rating for a non-dominant extremity.  This is shown when the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a, DC 8515.

A note prior to the rating criteria pertaining to diseases of the peripheral nerves,  explains that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at the most, the moderate degree.  38 C.F.R. § 4.124a.  

Disability ratings with respect to neurological conditions are ordinarily rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities.  38 C.F.R. § 4.124a.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant. 38 C.F.R. § 4.69 (2016).  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  Id.

In October 2009, the VA examiner found the Veteran had decreased sensation over all his fingers.  

In June 2011, his reflexes were normal but sensory testing showed all nerves were affected.  

In September 2012, the Veteran had mild constant pain, no intermittent pain or paresthesias, and moderate numbness in his upper extremities.  His cold sensation was decreased in both extremities.  Nerve testing showed incomplete paralysis that was mild bilaterally with the radial and median nerve.  

In February 2015, the Veteran had no constant pain, mild intermittent pain and paresthesias, and moderate numbness in his upper extremities.  He had normal strength testing with no atrophy.  The Veteran's brachioradialis deep tendon reflexes were decreased in both upper extremities. His hands and fingers had decreased light touch testing. Both extremities had decreased vibration sensation.  Nerve testing showed mild bilateral incomplete paralysis that with the radial and median nerve.  

In November 2016, the Veteran had mild constant pain and moderate intermittent pain, paresthesias, and numbness in his upper extremities.  He had normal strength testing with no atrophy.  His nerve testing was normal except for the median nerve, which showed moderate bilateral incomplete paralysis.  He had functional loss that resulted in difficulty holding and grasping objects.  




Right Upper Extremity

The Veteran's right upper extremity is currently rated at 30 percent under DC 8514.  It was previously rated at 10 percent under DC 8515 from July 30, 2009 to February 13, 2015, then at 20 percent under DC 8514 from February 13, 2015 to November 9, 2016.  

The Board finds that prior to February 13, 2015, a 10 percent rating is appropriate.  The Veteran complained of consistent pain and numbness.  The evidence did not support the next higher rating because his symptoms were mild and not moderate.  Although the October 2009 examiner noted the Veteran's decreased sensation, the effects were mild.  He had normal strength testing.  

From February 13, 2015 to November 9, 2016, a 20 percent rating is appropriate, because his rating code changed although the severity of his disability remained at mild.  The February 2015 examination showed that the Veteran had mild intermittent pain and paresthesias.  In addition, nerve testing showed mild incomplete paralysis with the radial and median nerve.  

However, the evidence supported an increased rating to 30 percent from November 9, 2016.  His nerve testing showed moderate incomplete paralysis in the median nerve.  The Veteran had functional loss that resulted in difficulty holding and grasping objects.  Since the Veteran was right hand dominant, a 30 percent rating for moderate incomplete paralysis is appropriate from November 9, 2016.  This is the earliest it is factually ascertainable that an increase is warranted.  Assigning any date prior would be an exercise in speculation.  

Left Upper Extremity

The Veteran's left upper extremity is currently rated at 20 percent under DC 8514.  It was previously rated at 10 percent under DC 8515 from July 30, 2009 to February 13, 2015, then at 20 percent thereafter.  

The Board finds that from July 30, 2009 to February 13, 2015, a 10 percent rating is appropriate.  The Veteran complained of consistent pain and numbness.  The evidence did not support the next higher rating because his symptoms were mild and not moderate.  Although the October 2009 examiner noted the Veteran's decreased sensation, the effects were mild.  He had normal strength testing.  

From February 13, 2015 to November 9, 2016, a 20 percent rating is appropriate, because his rating code changed although the severity of his disability remained at mild.  The February 2015 examination showed that the Veteran had mild intermittent pain and paresthesias.  In addition, nerve testing showed mild incomplete paralysis with the radial and median nerve.  

However, from November 9, 2016, the evidence showed an increase in severity to moderate incomplete paralysis in the median nerve.  Although the Veteran's disability increased, the rating of 20 percent remains appropriate because it is his non-dominant extremity.  Accordingly, a 20 percent rating for his left upper extremity due to moderate incomplete paralysis is appropriate from November 9, 2016.  

B.  Lower Extremities

The Veteran contends that his feet were consistently numb, would often fall asleep, and he would be in pain if walked for long periods of time.  See September 2011 hearing transcript.  

DC 8521 and DC 8621 provide that mild incomplete paralysis warrants a 10 percent rating; moderate warrants a 20 percent rating; and moderately severe warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent.  Complete paralysis warrants an 80 percent rating.  This is shown when the foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost; adduction weakened; anesthesia covers entire dorsum of foot and toes.  See 38 C.F.R. § 4.124a, DCs 8521, 8621.  

In October 2009, the VA examiner found tropic changes with thin skin and no hair and decreased sensation over his toes.  

In June 2011, his reflexes were normal but sensory testing showed all nerves were affected.  

In September 2012, the Veteran had mild constant pain, no intermittent pain, moderate paresthesias, and no numbness in his lower extremities. His left brachioradialis deep tendon reflex, and bilateral knee and ankle deep tendon reflexes were increased without clonus.  His cold sensation was decreased in both extremities.  No tropic changes noted.  Nerve testing showed incomplete paralysis that was mild bilaterally with the sciatic nerve.  

In February 2015, the Veteran had no constant pain or intermittent pain, moderate paresthesias, and mild numbness in his lower extremities.  He had normal strength testing with no atrophy.  His right knee deep tendon reflex was increased and his bilateral ankle deep tendon reflexes were decreased.  His feet and toes had decreased light touch testing.  Both extremities had decreased vibration sensation.  Nerve testing showed incomplete paralysis that was mild bilaterally with the sciatic nerve.  

In November 2016, the Veteran had mild constant pain and moderate intermittent pain, paresthesias, and numbness in his lower extremities.  He had normal strength testing with no atrophy.  The Veteran experienced trophic changes in the form of smooth skin from loss of hair.  His nerve testing was normal except for the external popliteal nerve, which showed bilateral moderate incomplete paralysis.  The Veteran had functional loss that limited his ability to walk or stand for long periods of time.

The Veteran's right and left lower extremities are currently rated at 20 percent under DC 8521.  They were previously rated at 10 percent from July 30, 2009 to November 9, 2016, during which time the right lower extremity was rated under DC 8621.  

The Board finds that prior to November 9, 2016, a 10 percent rating is appropriate.  The October 2009 examiner noted the Veteran's decreased sensation in his feet and toes.  He had mild intermittent pain and paresthesias.  In addition, nerve testing showed only mild incomplete paralysis with the sciatic nerve.  The February 2015 examination showed that the Veteran had normal strength testing, no atrophy, and normal reflexes.  Although the Veteran complained of consistent pain and numbness, testing showed no constant pain and only mild numbness.  The evidence did not support the next higher rating because his symptoms were mild and not moderate.  

However, from November 9, 2016, the evidence showed an increase in severity from mild to moderate incomplete paralysis in the popliteal nerve.  Although the Veteran's disabilities increased, the rating of 20 percent remains appropriate because these are non-dominant extremities.  He continued to have mild constant pain but also had normal strength testing, no atrophy, and normal reflexes.  Accordingly, a 20 percent rating for his right and left lower extremities due to moderate incomplete paralysis is appropriate from November 9, 2016.  This is the earliest it is factually ascertainable that an increase is warranted.  Assigning any date prior would be an exercise in speculation.  

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has two or more disabilities, there shall be one disability rated as 40 percent disabling or more, with sufficient additional to bring the combined rating to 70 percent or more.  Id.  Here, he meets the schedular requirements for a TDIU starting from July 14, 2011, when his PTSD was rated as 50 percent disabling, and his combined rating amounted to 80 percent. See 38 C.F.R. §§ 4.25, 4.26.  The Board notes his combined rating increased to 90 percent effective December 4, 2014; and increased to 100 percent effective November 9, 2016.  

After establishing a date for the TDIU, the Board must address whether the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A review of the evidence indicates the Veteran stopped working in March 2007 as a truck driver.  He has not reported any substantial gainful employment since that time.  His work history shows continued employment as a truck driver for 40 years and a GED.  There is no indication that he has any additional training or education that is transferable to a different position.  

The Veteran reported that he cannot find work.  The June 2011 examiner found the Veteran's service-connected disabilities and their effects, including numbness in his hands and feet, would have no effect on his ability to work.  The September 2012 examiner noted the Veteran's diabetes made him tire easily and that he would fall asleep during prolonged sitting.  In addition, the bilateral lower extremity peripheral neuropathy prohibited the Veteran from standing or walking for long periods.  In November 2016, the examiner found that he had difficulty holding and grasping objects, and walking and standing for long periods.  

Based on this evidence, the Board finds a TDIU is warranted from July 14, 2011.  His PTSD, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and diabetes mellitus, type II would prevent him from obtaining and maintaining employment.  Although the September 2012 examiner found the Veteran capable of performing sedentary work, the Veteran does not have any training or expertise in this setting.  Accordingly, a TDIU is granted from July 14, 2011.  

Since November 9, 2016, the Veteran has been rated with a 100 percent total rating.  His TDIU still applies but is essentially mooted.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  

Because his TDIU is based on the combined effects of his PTSD, bilateral peripheral neuropathy (upper and lower extremities) and diabetes mellitus, entitlement to Special Monthly Compensation is not inferred.  


ORDER
A rating in excess of 10 percent for right upper extremity peripheral neuropathy prior to February 13, 2015, is denied.

A rating in excess of 20 percent for right upper extremity peripheral neuropathy from February 13, 2015 to November 9, 2016, is denied.

A rating in excess of 30 percent for right upper extremity peripheral neuropathy from November 9, 2016, is denied.

A rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to February 13, 2015, is denied.

A rating in excess of 20 percent for left upper extremity peripheral neuropathy from February 13, 2015, is denied.

A rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to November 9, 2016, is denied.

A rating in excess of 20 percent for right lower extremity peripheral neuropathy from November 9, 2016, is denied.

A rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to November 9, 2016, is denied.

A rating in excess of 20 percent for left lower extremity peripheral neuropathy from November 9, 2016, is denied.

A TDIU rating from July 14, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


